DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5, 7, 9, 11-13, 15, 17-19, 21, 23, 25 and 27-29) in the reply filed on 5/10/2022 is acknowledged.
Claims 4, 6, 8, 10, 14, 16, 20, 22, 24, 26, 30-35 and 38-39 have been canceled, claim 36-37 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-3, 5, 7, 9, 11-13, 15, 17-19, 21, 23, 25 and 27-29 have been considered on the merits. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9, 11-13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims disclose a three-dimensional filamentous fiber matrix comprising a) a first cardiomyocyte… and/or b) a second cardiomyocyte population. The claims would read such that the matrix comprising either a), b) or a) and b). If the claims are interpreted to comprise only b), the limitation directed to b) is not clear how it would be interpreted. For example, the limitation directed to b) discloses the second cardiomyocyte population is isogenic with the first cardiomyocyte population. If there is no first cardiomyocyte population, this limitation does not mean anything. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (2014, Biomaterials; IDS ref.).
Regarding claims 1-2, Ma et al. teach a 3D filamentous human cardiac tissue model by populating synthetic filamentous matrices with cardiomyocyte derived from healthy wild-type volunteer (WT) and patient-specific long QT syndrome type 3 (LQT3) induced pluripotent stem cells (see abstract). The LQT3 is with a mutation in the SCN5a gene as disclosed in claim 2.
Regarding claim 7, Ma et al. teach that the diameter of filamentous fibers is 5 or 10 m (p.1368, 2nd col., Fabrication of filamentous matrices).
Regarding claim 9, Ma et al. teach fibers comprising a first end and a second end, and the first end and the second end of the fiber attached to a solid support (see Fig.1B).  
Regarding claim 11 directed to the length in the Y-axis, Ma et al. teach that two glass plates (i.e. solid supports) were assembled with two 0.5 mm-thick spacers at the ends (p.1368, Fabrication of filamentous matrices), and the fiber connected these two supports would have a length of 0.5 mm, i.e. 500 m (see Fig. 1B). 
Regarding claim 13, Ma et al. teach elastic modulus of the fibers with 5 m is 158+9.1 MPa (Table 1), and thus, meet the limitation of about 160 to 200 MPa.
Regarding claim 15, Ma et al. teach the cardiomyocytes at 1 million cells/ml was pipetted over each matrix (p.1369, 1st col., Generation of 3D cardiac tissue).
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 7, 9, 11-13, 15, 17, 23, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (supra).
Regarding claims 1-2, Ma et al. teach a 3D filamentous human cardiac tissue model by populating synthetic filamentous matrices with cardiomyocyte derived from healthy wild-type volunteer (WT) and patient-specific long QT syndrome type 3 (LQT3) induced pluripotent stem cells (see abstract). The LQT3 is with a mutation in the SCN5a gene as disclosed in claim 2.
Regarding claim 17 directed to the system comprising a first 3D filamentous fiber matrix comprising cardiomyocytes with a mutation, and a second 3D filamentous fiber matrix comprising isogenic cardiomyocytes without the mutation, and the first and the second matrices are on a solid support separated by 1 mm to 5 mm, Ma et al. do not teach the limitation.
However, it would have been obvious to a person skilled in the art to produce a system comprising two filamentous fiber matrices comprising healthy and diseased cardiomyocytes on the same solid support. Ma et al. teach two individual matrices: one with healthy cardiomyocytes (without mutation) and the other with patient-specific diseased cardiomyocytes (with mutation), and two are compared for their phenotype and characteristics. One skilled in the art would recognize that two matrices of Ma et al. can be integrated into a single solid support (glass substrate) with a reasonable expectation of success. According to MPEP§2144.04(V)(B), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." Thus, making two matrices of Ma et al. into a single structure is view as an example of making integral which is a legal precedent as a source of supporting rationale. 
Regarding the distance between two matrices being 1 mm to 5 mm, one skilled in the art would separate two matrices sufficient enough to distinguish them on a single solid support and the choice of distance between the two matrices is a matter of routine optimization.
Regarding claims 7 and 23, Ma et al. teach that the diameter of filamentous fibers is 5 or 10 m (p.1368, 2nd col., Fabrication of filamentous matrices).
Regarding claims 9 and 25, Ma et al. teach fibers comprising a first end and a second end, and the first end and the second end of the fiber attached to a solid support (see Fig.1B).  
Regarding claims 11 and 27 directed to the length in the Y-axis, Ma et al. teach that two glass plates (i.e. solid supports) were assembled with two 0.5 mm-thick spacers at the ends (p.1368, Fabrication of filamentous matrices), and the fiber connected these two supports would have a length of 0.5 mm, i.e. 500 m (see Fig. 1B). 
Regarding claims 12 and 28, Ma et al. teach the spacing between fibers being 50 m (i.e. spacing in the X-axis) (see p.1370, 3.3. 3D tissue formation and CM alignment). Ma et al. do not particularly teach the spacing between layers formed by fibers, i.e. the Z-axis, being about 25-35 m.
However, it would have been obvious to a person skilled in the art to modify the distance between each layer (3 layers of fibers formed according to Fig. 1C of Ma et al.) in order to obtain a desired outcome of the culturing and evaluating cardiomyocytes in the matrices. This is because Ma et al. compared various different diameter of fibers as well as the distance (spacing) between fibers. One skilled in the art would consider that the distance between layers would also be adjusted when fabricating the fibers on a solid support of Ma et al., and adjusting the spacing between layers on Z-axis to determine if such modification would affect a desired assay using the 3D model with a reasonable expectation of success. The process of fabricating the filamentous matrices of Ma et al. is capable of adjusting the spacing between fibers, and thus, one skilled in the art would be able to adjust the spacing between layers by routine experimentation. It is noted that the process taught by Ma et al. is identical to the process disclosed in the instant application, and Fig. 1A-C of Ma et al. is identical to Fig. 8A and 8C of the instant application.
Regarding claims 13 and 29, Ma et al. teach elastic modulus of the fibers with 5 m is 158+9.1 MPa (Table 1), and thus, Ma et al. would meet the limitation of about 160 to 200 MPa.
Regarding claim 15, Ma et al. teach the cardiomyocytes at 1 million cells/ml was pipetted over each matrix (p.1369, 1st col., Generation of 3D cardiac tissue).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (supra) as applied to claims 1-2, 7, 9, 11-13, 15, 17, 23, 25 and 27-29 above, and further in view of Samani et al. (2009, Pacing Clin. Electrophysiol.) and Bainbridge et al. (2015, Circ. Cardiovasc. Genet.). 
Regarding claims 3 and 19, Ma et al. do not teach that the mutation is a loss-of-function mutation.
Samani et al. teach that there is a nonsense SCN5A mutation (see entire document). It is understood that nonsense mutations are considered as loss-of-function mutations since the gene product of nonsense mutation results in a premature stop codon, or a nonsense codon, and a truncated, incomplete and nonfunctional protein.
Bainbridge et al. teach loss of function mutations in NNT associated with left ventricular noncompaction (see entire document). Bainbridge et al. teach that left ventricular noncompaction (LVNC) is primary cardiomyopathy associated frequently with mitochondrial disorders and carioca hypertrophy. The LVNC is commonly attributed to mutations in genes including TAZ, DTNA, LDB3, SCN5A, MYH7, MYBPC3 and with variants in rare instances including ACTC1, TNNT2, MIB1, PRDM16 and TPM1 (p.544). 
It would have been obvious to a person skilled in the art to use the cardiomyocytes of Samani et al. that have a nonsense mutation in SCN5A (4178T>G) or cardiomyocytes of Bainbridge et al. having loss-of-function mutations in NNT gene causing LVNC for the 3D filamentous fiber matrix of Ma et al. for the study compared to healthy control cells. This is because Ma et al. teach that developing a “patient-/disease-specific” three-dimensional cardiac model of LQT3 and other cardiac disease would be a significant advancement for understanding the disease mechanism in vitro (p.1367, Introduction, 2nd col.), and one skilled in the art would use the cardiomyocytes derived from the patient having a nonsense mutation in SCN5A as taught by Samani et al. for the 3D cardiac model with a reasonable expectation of success. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (supra) as applied to claims 1-2, 7, 9, 11-13, 15, 17, 23, 25, and 27-29 above, and further in view of Mathur et al. (WO2015/013210)
Regarding claim 5 directed to the cardiomyocyte population with a mutation (first cardiomyocyte population) being genetically modified to produce a polypeptide calcium reporter, Ma et al. do not teach the limitation.
Mathur et al. teach cardiomyocytes utilized for drug screening, drug evaluating methods using in vitro disease-specific model tissues, are derived from healthy WT iPSC, patient-derived LQT3 diseased iPSCs and isogenic GCaMP6 iPS cell line, or cardiomyocytes are genetically modified to express a genetically encoded calcium indicator including GCaMP (paras. 106, 153, 159). GCaMP6 is a calcium indicator/reporter as claimed.
It would have been obvious to a person skilled in the art to genetically modify cardiomyocytes to express calcium indicator as taught by Mathur et al. One skilled in the art would recognize that the presence of calcium indicator/reporter genetically introduced to cardiomyocytes would be beneficial to study the effect of test agent on ligand-gated ion channel activity associated with cardiomyocytes, and calcium imaging measurements, because GCaMP6 can be used as an alternative to invasive electrophysiological measurement and does not require any special substrate or fluorescent dye according to Mathur et al. (see para. 132 and 160).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (supra) as applied to claims 1-2, 7, 9, 11-13, 15, 17, 23, 25 and 27-29 above, and further in view of Watkins et al. (1995, Nature Genetics)
 Regarding claim 18 directed to the gene product being a cardiac myosin binding protein C polypeptide, Ma et al. do not teach the limitation.
Watkins et al. teach that mutations in cardiac myosin binding protein-C gene cause familial hypertrophic cardiomyopathy (see entire document).
It would have been obvious to a person skilled in the art to use cardiomyocytes or cardiomyocytes derived from iPSCs from the patient having mutations in cardiac myosin binding protein-C gene for the 3D cardiac in vitro model of Ma et al. with a reasonable expectation of success. This is because Ma et al. teach that developing a “patient-/disease-specific” three-dimensional cardiac model of LQT3 and other cardiac disease would be a significant advancement for understanding the disease mechanism in vitro (p.1367, Introduction, 2nd col.), and one skilled in the art would use the cardiomyocytes derived from the patient having mutations in cardiac myosin binding protein-C gene as a patient-specific disease-specific 3D cardiac model.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632                                                                                                                                                                                             /TAEYOON KIM/Primary Examiner, Art Unit 1632